DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control section” and “reception section” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. U.S. Patent No. 10,447,319 (supported by U.S. Provisional Ser. No. 62/531,299).
Regarding claims 7 and 9, Lee discloses a method for operating a user equipment, the user equipment including a control section (i.e. Fig. 5: processor 120) and a reception section (i.e. Fig. 5: receiver 114 – as supported by '299 prov. appl. on p. 82, Fig. 1), where the terminal controls, when scheduling for two codewords is performed, reception of a phase tracking signal based on association of an antenna port of the phase tracking reference signal with an antenna port of a demodulation reference signal having a lowest index among antenna ports of demodulation reference signals assigned for one of the codewords having a higher modulation and coding scheme (MCS) index (see Lee abstract; col. 2, ll. 23-30, 37-52 – as supported by '299 prov. appl.: p. 70 – “Proposal 2” and p. 84 – (3) Embodiment – “CW #0 includes DMRS ports #0, #1, #2, and #3 and CW #1 includes DMRS ports #4, #5, #6, and #7.  If the MCS of CW #0 is 
Regarding claim 8, when two codewords have the same MCS index (i.e. if MCS of CW #0 is equal to MCS of CW #1), the antenna port of the phase tracking reference signal is associated with the antenna port of the demodulation reference signal having the lowest index (i.e. port #0) assigned for one of the codewords having a lowest index (i.e. CW#0) (Lee col. 2, ll. 9-12; as supported by p. 84 [quoted above]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frenne et al. U.S. Patent App. Pub. No. 2021/0143964 disclose determining phase tracking reference signals in multiple transmission points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is (571)272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/15/2021